 



Exhibit 10.11
THE HARTFORD 2005 INCENTIVE STOCK PLAN
(as amended effective December 21, 2005)

  1.   Purpose

          The purpose of the Plan is to motivate and reward superior performance
on the part of Key Employees of The Hartford Financial Services Group, Inc.
(“The Hartford” or “the Company”) and its subsidiaries and affiliates and to
thereby attract and retain Key Employees of superior ability. In addition, the
Plan is intended to further opportunities for stock ownership by such Key
Employees and Directors in order to increase their proprietary interest in The
Hartford and, as a result, their interest in the success of the Company. Awards
will be made, in the discretion of the Committee, to Key Employees (including
officers and directors who are also Key Employees) whose responsibilities and
decisions directly affect the performance of any Participating Company and its
subsidiaries, and also to Directors. Such incentive awards may consist of
Options, Rights, Performance Shares, Restricted Stock, Restricted Units or any
combination of the foregoing, as the Committee may determine.

  2.   Definitions

          When used herein, the following terms shall have the following
meanings:
          “Act” means the Securities Exchange Act of 1934, as amended.
          “Award” means an award granted to any Key Employee or Director in
accordance with the provisions of the Plan in the form of Options, Rights,
Performance Shares, Restricted Stock or Restricted Units, or any combination of
the foregoing, as applicable.
          “Award Document” means the written notice, agreement, or other
document evidencing each Award granted under the Plan.
          “Beneficial Owner” means any Person who, directly or indirectly, has
the right to vote or dispose of or has “beneficial ownership” (within the
meaning of Rule 13d-3 under the Act) of any securities of a company, including
any such right pursuant to any agreement, arrangement or understanding (whether
or not in writing), provided that: (a) a Person shall not be deemed the
Beneficial Owner of any security as a result of an agreement, arrangement or
understanding to vote such security (i) arising solely from a revocable proxy or
consent given in response to a public proxy or consent solicitation made
pursuant to, and in accordance with, the Act and the applicable rules and
regulations thereunder, or (ii) made in connection with, or to otherwise
participate in, a proxy or consent solicitation made, or to be made, pursuant
to, and in accordance with, the applicable provisions of the Act and the
applicable rules and regulations thereunder, in either case described in clause
(i) or (ii) above, whether or not such agreement, arrangement or understanding
is also then reportable by such Person on Schedule 13D

 



--------------------------------------------------------------------------------



 



under the Act (or any comparable or successor report); and (b) a Person engaged
in business as an underwriter of securities shall not be deemed to be the
Beneficial Owner of any security acquired through such Person’s participation in
good faith in a firm commitment underwriting until the expiration of forty days
after the date of such acquisition.
          “Beneficiary” means the beneficiary or beneficiaries designated
pursuant to the Plan to receive the amount, if any, payable under the Plan upon
the death of an Award recipient.
          “Board” means the Board of Directors of the Company.
          “Change of Control” means the occurrence of an event defined in
Section 9 of the Plan.
          “Code” means the Internal Revenue Code of 1986, as amended.
          “Committee” means the Compensation and Personnel Committee of the
Board or such other committee as may be designated by the Board to administer
the Plan.
          “Company” means The Hartford Financial Services Group, Inc. and its
successors and assigns.
          “Director” means a member of the Board who is not an employee of any
Participating Company.
          “Dividend Equivalents” means an amount credited with respect to an
outstanding Restricted Unit equal to the cash dividends paid or property
distributions awarded upon one share of Stock.
          “Eligible Employee” means an Employee as defined in the Plan;
provided, however, that except as the Board or the Committee, pursuant to
authority delegated by the Board, may otherwise provide on a basis uniformly
applicable to all persons similarly situated, “Eligible Employee” shall not
include any “Ineligible Person,” which includes: (a) a person who (i) holds a
position with the Company’s “HARTEMP” Program, (ii) is hired to work for a
Participating Company through a temporary employment agency, or (iii) is hired
to a position with a Participating Company with notice on his or her date of
hire that the position will terminate on a certain date; (b) a person who is a
leased employee (within the meaning of Code Section 414(n)(2)) of a
Participating Company or is otherwise employed by or through a temporary help
firm, technical help firm, staffing firm, employee leasing firm, or professional
employer organization, regardless of whether such person is an Employee of a
Participating Company, and (c) a person who performs services for a
Participating Company as an independent contractor or under any other
non-employee classification, or who is classified by a Participating Company as,
or determined by a Participating Company to be, an independent contractor,
regardless of whether such person is characterized or

2



--------------------------------------------------------------------------------



 



ultimately determined by the Internal Revenue Service or any other Federal,
State or local governmental authority or regulatory body to be an employee of a
Participating Company or its affiliates for income or wage tax purposes or for
any other purpose.
          Notwithstanding any provision in the Plan to the contrary, if any
person is an Ineligible Person, or otherwise does not qualify as an Eligible
Employee, or otherwise is ineligible to participate in the Plan, and such person
is later required by a court or governmental authority or regulatory body to be
classified as a person who is eligible to participate in the Plan, such person
shall not be eligible to participate in the Plan, notwithstanding such
classification, unless and until designated as an Eligible Employee by the
Committee, and if so designated, the participation of such person in the Plan
shall be prospective only.
          “Employee” means any person regularly employed by a Participating
Company, but shall not include any person who performs services for a
Participating Company as an independent contractor or under any other
non-employee classification, or who is classified by a Participating Company as,
or determined by a Participating Company to be, an independent contractor.
          “Fair Market Value,” unless otherwise indicated in the provisions of
this Plan, means, as of any date, the composite closing price for one share of
Stock on the New York Stock Exchange or, if no sales of Stock have taken place
on such date, the composite closing price on the most recent date on which
selling prices were quoted, the determination to be made in the discretion of
the Committee.
          “Formula Price” means the highest of: (a) the highest composite daily
closing price of the Stock during the period beginning on the 60th calendar day
prior to the Change of Control and ending on the date of such Change of Control,
(b) the highest gross price paid for the Stock during the same period of time,
as reported in a report on Schedule 13D filed with the Securities and Exchange
Commission, or (c) the highest gross price paid or to be paid for a share of
Stock (whether by way of exchange, conversion, distribution upon merger,
liquidation or otherwise) in any of the transactions set forth in Section 9 of
the Plan as constituting a Change of Control; provided that in the case of the
exercise of any such Right related to an Incentive Stock Option, “Formula Price”
shall mean the Fair Market Value of the Stock at the time of such exercise.
          “Incentive Stock Option” means a stock option qualified under
Section 422 of the Code.
          “Key Employee” means an Eligible Employee (including any officer or
director who is also an Eligible Employee) whose responsibilities and decisions,
in the judgment of the Committee, directly affect the performance of the Company
and its subsidiaries.
          “Option” means an option awarded under Section 5 of the Plan to
purchase Stock of the Company, which option may be an Incentive Stock Option or
a non-qualified stock option.

3



--------------------------------------------------------------------------------



 



          “Participating Company” means the Company or any subsidiary or other
affiliate of the Company; provided, however, for Incentive Stock Options only,
“Participating Company” means the Company or any corporation which at the time
such Option is granted qualifies as a “subsidiary” of the Company under Section
424(f) of the Code.
          “Performance Share” means a performance share awarded under Section 6
of the Plan.
          “Person” has the meaning ascribed to such term in Section 3(a)(9) of
the Act, as supplemented by Section 13(d)(3) of the Act; provided, however, that
Person shall not include: (a) the Company, any subsidiary of the Company or any
other Person controlled by the Company, (b) any trustee or other fiduciary
holding securities under any employee benefit plan of the Company or of any
subsidiary of the Company, or (c) a corporation owned, directly or indirectly,
by the stockholders of the Company in substantially the same proportions as
their ownership of securities of the Company.
          “Plan” means The Hartford 2005 Incentive Stock Plan, as the same may
be amended, administered or interpreted from time to time.
          “Plan Year” means the calendar year.
          “Potential Change of Control” means the occurrence of an event defined
in Section 9 of the Plan.
          “Retirement” means the following:
          (a) Key Employees Hired Before 2001. Solely with respect to a Key
Employee with an original hire date with a Participating Company before
January 1, 2001 who: (i) is covered in whole or in part under the final average
pay formula of the Retirement Plan, or (ii) is not eligible for coverage under
the Retirement Plan, “Retirement” means satisfaction of the requirements for
early or normal retirement under the final average pay formula of the Retirement
Plan (assuming such Key Employee were covered under the final average pay
formula of the Retirement Plan), provided such event results in such Key
Employee’s separation from employment with the Company, or
          (b) Key Employees Hired During 2001. Solely with respect to a Key
Employee with an original hire date with a Participating Company on or after
January 1, 2001 but before January 1, 2002 who: (i) is covered under the cash
balance formula of the Retirement Plan, or (ii) is not eligible for coverage
under the Retirement Plan, “Retirement” means satisfaction of the requirements
for early or normal retirement under the final average pay formula of the
Retirement Plan (assuming such Key Employee were covered under the final average
pay formula of the Retirement Plan), provided such event results in such
Member’s separation from the employment of the Company.

4



--------------------------------------------------------------------------------



 



          “Retirement Plan” means The Hartford Retirement Plan for U.S.
Employees, as amended from time to time.
          “Restricted Stock” means Stock awarded under Section 7 of the Plan
subject to such restrictions as the Committee deems appropriate or desirable.
          “Restricted Unit” means a contractual right awarded under Section 7 of
the Plan to receive pursuant to the Plan one share of Stock at the end of a
specified period of time, subject to such restrictions as the Committee deems
appropriate or desirable.
          “Restriction Period” means, in the case of Performance Shares,
Restricted Stock or Restricted Units the period established by the Committee
pursuant to Section 6 or 7, as applicable, during which shares of Stock or other
rights of the recipient of such an Award (or his or her permissive assigns)
remain subject to forfeiture pending completion of a period of service or such
other criteria or conditions as the Committee shall specify.
          ”Right” means a stock appreciation right awarded under Section 5 of
the Plan.
          “Stock” means the common stock ($.01 par value) of The Hartford.
          “The Hartford” means the Company and its subsidiaries, and their
successors and assigns.
          “Total Disability” means the complete and permanent inability of a Key
Employee to perform all of his or her duties under the terms of his or her
employment with any Participating Company, as determined by the Committee upon
the basis of such evidence, including independent medical reports and data, as
the Committee deems appropriate or necessary.
          “Transferee” means any person or entity to whom or to which a
non-qualified stock option has been transferred and assigned in accordance with
Section 5(h) of the Plan. Unless the Committee shall expressly permit otherwise,
with respect to any Key Employee or Director, only (i) the Key Employee’s or
Director’s child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, mother-in-law, father-in-law, son-in-law or daughter-in-law (including
adoptive relationships), (ii) trusts for the exclusive benefit of one or more
such persons and/or the Key Employee or Director, and (iii) another entity owned
solely by one or more such persons and/or the Key Employee or Director shall be
a Transferee.

  3.   Shares Subject to the Plan

          Subject to adjustments in accordance with Section 13, the aggregate
number of shares of Stock which may be awarded under the Plan shall be subject
to a maximum limit applicable to all Awards for the duration of the Plan (the
“Maximum Limit”). The Maximum Limit shall be 7,000,000 shares of Stock. The
maximum number of shares of

5



--------------------------------------------------------------------------------



 



Stock with respect to which Awards may be granted under the Plan in the form of
Incentive Stock Options shall be 7,000,000.
          Subject to adjustments in accordance with Section 13, and subject to
the Maximum Limit set forth above on the number of Shares that may be awarded in
the aggregate under the Plan, the maximum number of shares that may be awarded
to Directors under the Plan shall be 500,000 shares of Stock. Additionally, a
Director may not be granted an Award covering more than 25,000 shares of Stock
in any Plan Year, except that this annual limit on Director Awards shall be
50,000 shares of Stock for any Director serving as Chairman of the Board and
provided, however, that in the Plan Year in which an individual is first
appointed or elected as a Director, the limit applicable to such Director shall
be increased by 25,000 shares of Stock.
          In addition to the foregoing, in any Plan Year: (a) no individual Key
Employee may receive an Award of Options or Rights for more than 1,000,000
shares, and (b) no individual Key Employee may receive an Award of Restricted
Stock, Restricted Units or Performance Shares for more than 200,000 shares.
          Except with respect to shares of Stock equivalent to a maximum of five
percent of the Maximum Limit authorized above in this Section 3, and except as
may be provided in Section 9 regarding a Change of Control, any Full Value
Awards which vest on the basis of a Key Employee’s continued employment with the
Company shall not provide for vesting, other than vesting upon death, Total
Disability or Retirement, or such other circumstances, such as a substantial
reduction in force or a divestiture or sale of a business or unit, that the
Committee finds than a waiver of the applicable restrictions (or any portion
thereof) would be in the best interests of the Company, which is more rapid than
pro rata annual vesting over a three year period, and any Full Value Awards
which vest upon the attainment of performance objectives shall provide for a
performance period of at least twelve months. For purposes of this paragraph, a
“Full Value Award” is an Award other than in the form of an Option or Right.
Notwithstanding the foregoing, Awards of Restricted Units attributable to a Key
Employee’s voluntary deferral of an amount which would otherwise have been
payable to the Key Employee in cash shall not be subject to the restrictions set
forth in this paragraph and shall not be counted against the five percent limit
referenced above.
          Subject to the above limitations, shares of Stock to be issued under
the Plan may be made available from the authorized but unissued shares, or
shares held by the Company in treasury or from shares purchased in the open
market.
          For the purpose of computing the total number of shares of Stock
available for Awards under the Plan, there shall be counted against the
foregoing limitations the number of shares of Stock subject to issuance upon
exercise or settlement of Awards and the number of shares of Stock which equals
the value of Performance Share Awards based upon their target payout, in each
case determined as at the dates on which such Awards are granted. If any Awards
under the Plan are forfeited, terminated, expire unexercised, or are settled in
cash in lieu of Stock, the shares of Stock which were

6



--------------------------------------------------------------------------------



 



theretofore subject to such Awards shall again be available for Awards under the
Plan to the extent of such forfeiture, termination, expiration, or cash
settlement of such Awards. If any award under the prior The Hartford Incentive
Stock Plan (as approved by the Company’s shareholders in 2000), or under The
Hartford Restricted Stock Plan for Non-Employee Directors, is forfeited,
terminated or expires unexercised, or is settled in cash in lieu of Stock, the
shares of Stock subject to such award (or the relevant portion thereof) shall be
available for Awards under the Plan and such shares shall be added to the
Maximum Limit.

  4.   Grant of Awards and Award Documents

          (a) Subject to the provisions of the Plan, the Committee shall:
(i) determine and designate from time to time those Key Employees and Directors
or groups of Key Employees and Directors to whom Awards are to be granted,
(ii) determine the form or forms of Award to be granted to any Key Employee and
any Director; (iii) determine the amount or number of shares of Stock subject to
each Award; and (iv) determine the terms and conditions of each Award.
          (b) Each Award granted under the Plan shall be evidenced by a written
Award Document. Such Award Document shall be subject to and incorporate the
express terms and conditions of each Award, if any, required under the Plan or
required by the Committee.

  5.   Options and Rights

          (a) With respect to Options and Rights, the Committee shall:
(i) authorize the granting of Incentive Stock Options, non-qualified stock
options, or a combination of Incentive Stock Options and non-qualified stock
options; (ii) authorize the granting of Rights which may or may not be granted
in connection with all or part of any Option granted under this Plan;
(iii) determine the number of shares of Stock subject to each Option or the
number of shares of Stock that shall be used to determine the value of a Right;
and (iv) determine the time or times when and the manner in which each Option or
Right shall be exercisable and the duration of the exercise period.
          (b) Any option issued hereunder which is intended to qualify as an
Incentive Stock Option shall be subject to such limitations or requirements as
may be necessary for the purposes of Section 422 of the Code or any regulations
and rulings thereunder to the extent and in such form as determined by the
Committee in its discretion.
          (c) The exercise period for an Option and a Right shall not exceed ten
years from the date of grant.
          (d) The Option price per share shall be determined by the Committee at
the time any Option is granted and shall be not less than the Fair Market Value
of one share

7



--------------------------------------------------------------------------------



 



of Stock on the date the Option is granted. The grant price related to each
Right shall be determined by the Committee at the time any Right is granted;
however, such grant price shall not be less than the Fair Market Value of one
share of Stock on the date the Right is granted.
          (e) No part of any Option or Right may be exercised until the Key
Employee who has been granted the Award shall have remained in the employ of a
Participating Company for such period after the date of grant as the Committee
may specify, if any, and the Committee may further require exercisability in
installments.
          (f) Except as provided in Section 9, the purchase price of the shares
of Stock as to which an Option is exercised shall be paid to the Company at the
time of exercise either in cash, Stock already owned by the optionee, or a
combination of the foregoing having a total Fair Market Value equal to the
purchase price. The Committee shall determine acceptable methods for tendering
Stock as payment upon exercise of an Option and may impose such limitations and
prohibitions on the use of Stock for such purpose as it deems appropriate.
          (g) Unless otherwise set forth in the Award Document, in case of a Key
Employee’s termination of employment with all Participating Companies, the
following provisions shall apply:
               (i) If a Key Employee who has been granted an Option or Right
shall die before such Option or Right has expired, his or her Option or Right
may be exercised in full by: (A) the person or persons to whom the Key
Employee’s rights under the Option or Right pass upon his or her death pursuant
to the terms of the Plan, or if no such person has such right, by his or her
executors or administrators; (B) his or her Transferee(s) (with respect to
non-qualified Options or Rights); or (C) his or her Beneficiary designated
pursuant to the Plan, at any time, or from time to time, within five years after
the date of the Key Employee’s death or within such other period, and subject to
such terms and conditions as the Committee may specify, but not later than the
expiration date specified in Section 5(c) above. Any such Options or Rights not
fully exercisable immediately prior to such optionee’s death shall become fully
exercisable upon such death unless the Committee, in its sole discretion, shall
otherwise determine.
               (ii) If the Key Employee’s employment with all Participating
Companies terminates: (A) because of his or her Total Disability, or (B) solely
in the case of a Key Employee with an original hire date with a Participating
Company before January 1, 2002, because of his or her voluntary termination of
employment due to Retirement; he or she may exercise his or her Options or
Rights in full at any time, or from time to time, within five years after the
date of the termination of his or her employment, or within such other period,
and subject to such terms and conditions as the Committee may specify, but not
later than the expiration date specified in Section 5(c) above. Any such Options
or Rights not fully exercisable immediately prior to such optionee’s Total
Disability or Retirement shall become fully exercisable upon such Total
Disability or Retirement unless the Committee, in its sole discretion, shall
otherwise determine at the time of grant.

8



--------------------------------------------------------------------------------



 



               (iii) If the Key Employee shall be terminated for cause as
determined by the Committee, all of such Key Employee’s Options or Rights
outstanding at the date of such termination (whether or not then exercisable)
shall be canceled without further action by the Key Employee, the Committee or
the Company coincident with the effective date of such termination.
               (iv) Except as provided in Section 5(g)(ii) and Section 9, if a
Key Employee’s employment terminates for any other reason (including a voluntary
resignation), he or she may exercise his or her Options or Rights, to the extent
that he or she shall have been entitled to do so at the date of the termination
of his or her employment, at any time, or from time to time, within four months
after the date of the termination of his or her employment, or within such other
period, and subject to such terms and conditions, as the Committee may specify,
but not later than the expiration date specified in Section 5(c) above. All
Options and Rights held by such Key Employee or any of his or her assigns that
are not eligible to be exercised upon the date of such termination shall be
canceled without further action by the Key Employee, the Committee or the
Company coincident with the effective date of such termination.
               (v) Any Options or Rights not exercised within the period
established in accordance with this Section 5(g) shall be canceled without
further action by the Key Employee, the Committee or the Company on the date
following the last date on which such Option or Right may have been exercised in
accordance with this Section 5(g).
          (h) Except as provided in this Section 5(h) or required by applicable
law, no Option or Right granted under the Plan shall be transferable other than
upon the death of the recipient of such Option or Right. During the lifetime of
the optionee, an Option or Right shall be exercisable only by the Key Employee
or Director to whom the Option or Right is granted. Notwithstanding the
foregoing, all or a portion of a non-qualified Option or Right may be
transferred and assigned by such persons designated by the Committee, to such
persons or groups of persons designated as permissible Transferees by the
Committee, and upon such terms and conditions as the Committee may from time to
time authorize and determine in its sole discretion. Notwithstanding the
preceding sentence, no Award under the Plan may be transferred for value (as
defined in the General Instructions to Form S-8 with respect to the
registration, pursuant to the Securities Act of 1933, of employee benefit plan
securities and/or interests).
          (i) Except as provided in Section 9, if a Director’s service on the
Board terminates for any reason, including without limitation, termination due
to death, disability or retirement, such Director (or Beneficiary, in the event
of death) may exercise any Option or Right granted to him or her only to the
extent determined by the Committee as set forth in such Director’s Award
Document and/or any administrative rules or other terms and conditions adopted
by the Committee from time to time applicable to such Option or Right granted to
such Director.
          (j) With respect to an Incentive Stock Option, the Committee shall
specify

9



--------------------------------------------------------------------------------



 



such terms and provisions as the Committee may determine to be necessary or
desirable in order to qualify such Option as an “incentive stock option” within
the meaning of Section 422 of the Code.
          (k) With respect to the exercisability and settlement of Rights:
               (i) Except as expressly provided below, upon exercise of a Right,
a Key Employee or Director shall be entitled, subject to such terms and
conditions as the Committee may specify, to receive all or a portion of the
excess of (A) the Fair Market Value of a specified number of shares of Stock at
the time of exercise, as determined by the Committee, over (B) a specified
amount which shall not, subject to Section 5(d), be less than the Fair Market
Value of such specified number of shares of Stock at the time the Right is
granted. Payment of any such excess shall be made as the Committee shall specify
in cash, the issuance or transfer to the Key Employee or Director of whole
shares of Stock with a Fair Market Value at such time equal to any excess, or a
combination of cash and shares of Stock with a combined Fair Market Value at
such time equal to any such excess, all as determined by the Committee. The
Company will not issue a fractional share of Stock and, if a fractional share
would otherwise be issuable, the Company shall pay cash equal to the Fair Market
Value of the fractional share of Stock at such time.
               (ii) Notwithstanding Section 5(k)(i), the Committee may specify
at grant that payment of any excess referenced in the first sentence of
Section 5(k)(i) shall not be paid until a specified date or, if earlier, upon
the termination of the Key Employee’s employment, the cessation of the
Director’s service on the Board or a Change of Control. To the extent
permissible without adverse tax consequences for the Key Employee or Director,
the Committee may permit the Key Employee or Director to elect when such payment
is made. Amounts, if any, deferred pursuant to this Section 5(k)(ii) shall be
subject to such terms and conditions as the Committee shall determine, including
the manner in which any deemed earnings on such deferred amounts shall be
determined.
               (iii) In the event of the exercise of such Right, the Company’s
obligation in respect of any related Option or such portion thereof will be
discharged by payment of the Right so exercised.

  6.   Performance Shares

          (a) Subject to the provisions of the Plan, the Committee shall:
(i) determine and designate from time to time those Key Employees and Directors
or groups of Key Employees and Directors to whom Awards of Performance Shares
are to be made, (ii) determine the performance period (the “Performance Period”)
and performance objectives (the “Performance Objectives”) applicable to such
Awards, (iii) determine whether to impose a Restriction Period following the
completion of the Performance Period applicable to any Key Employees and
Directors or groups of Key Employees and Directors, (iv) determine the form of
settlement of a Performance Share,
and (v)

10



--------------------------------------------------------------------------------



 



generally determine the terms and conditions of each such Award. At any date,
each Performance Share shall have a value equal to the Fair Market Value of a
share of Stock at such date; provided that the Committee may limit the aggregate
amount payable upon the settlement of any Award.
          (b) The Committee shall determine a Performance Period of not less
than one nor more than five years. Performance Periods may overlap and Key
Employees or Directors may participate simultaneously with respect to
Performance Shares for which different Performance Periods are prescribed.
          (c) The Committee may impose a Restriction Period of any duration with
respect to any shares of stock issued in payment of a Performance Share Award,
which shall apply immediately following the completion of the Performance Period
to which it relates.
          (d) The Committee shall determine the Performance Objectives of Awards
of Performance Shares. Performance Objectives may vary from Key Employee to Key
Employee, Director to Director and between groups of Key Employees and
Directors, and shall be based upon one or more of the following objective
criteria, as the Committee deems appropriate: (A) earnings per share, (B) return
on equity, (C) cash flow, (D) return on total capital, (E) return on assets,
(F) economic value added, (G) increase in surplus, (H) reductions in operating
expenses, (I) increases in operating margins, (J) earnings before income taxes
and depreciation, (K) total shareholder return, (L) return on invested capital,
(M) cost reductions and savings, (N) earnings before interest, taxes,
depreciation and amortization (“EBITDA”), (O) pre-tax operating income, (P) net
income, (Q) after-tax operating income, and/or (R) productivity improvements.
The objective criteria shall be (i) determined solely by reference to any one or
more of the above performance factors of the Company (or the performance factors
of any subsidiary or affiliate of the Company or any division or unit thereof),
or (ii) based on any one or more of the above performance factors of the Company
(or the performance factors of any subsidiary or affiliate of the Company or any
division or unit thereof), as compared with the performance factors of other
companies or entities, or (iii) based on a Key Employee’s attainment of personal
objectives with respect to any one or more of the performance factors of the
Company (or the performance factors of any subsidiary or affiliate of the
Company or any division or unit thereof), or with respect to any one or more of
the following: growth and profitability, customer satisfaction, leadership
effectiveness, business development, negotiating transactions and sales or
developing long term business goals. If during the course of a Performance
Period there shall occur significant events which the Committee expects to have
a substantial effect on the applicable Performance Objectives during such
period, the Committee may revise such Performance Objectives.
          (e) At the beginning of a Performance Period, the Committee shall
determine for each Key Employee or group of Key Employees the number of
Performance Shares or the percentage of Performance Shares which shall be paid
to the Key Employee or member of the group of Key Employees following completion
of the Performance Period

11



--------------------------------------------------------------------------------



 



or if later, following any applicable Restriction Period, if the applicable
Performance Objectives are met in whole or in part.
          (f) If a Key Employee terminates service with all Participating
Companies during a Performance Period or any applicable Restriction Period:
(i) because of death, (ii) because of Total Disability, (iii) solely in the case
of a Key Employee with an original hire date with a Participating Company before
January 1, 2002, because of his or her voluntary termination of employment due
to Retirement, or (iv) under other circumstances where the Committee in its sole
discretion finds that a waiver would be in the best interests of the Company;
that Key Employee may, as determined by the Committee, be entitled to payment in
settlement of such Performance Shares at the end of the Performance Period or if
later, at the end of any applicable Restriction Period, based upon the extent to
which the Performance Objectives were satisfied at the end of such Performance
Period and prorated for the portion of the Performance Period together with any
applicable Restriction Period during which the Key Employee was actively
employed by any Participating Company; provided, however, the Committee may
provide for an earlier payment in settlement of such Performance Shares in such
amount and under such terms and conditions as the Committee deems appropriate or
desirable. If a Key Employee terminates service with all Participating Companies
during a Performance Period or any applicable Restriction Period for any other
reason, then such Key Employee shall not be entitled to any Award with respect
to that Performance Period and shall forfeit any shares of Stock subject to a
Restriction Period unless the Committee shall otherwise determine.
          (g) Except as provided in Section 9, if a Director’s service on the
Board terminates for any reason, including, without limitation, termination due
to death, disability or retirement, prior to the lapse of any applicable
Restriction Period, such Director (or Beneficiary, in the event of death) shall
be or become vested in, or entitled to payment in respect of, such Award to the
extent determined by the Committee as set forth in such Director’s Award
Document and/or any administrative rules or other terms and conditions adopted
by the Committee from time to time applicable to such Award granted to such
Director.
          (h) Each Award of a Performance Share shall be paid in whole shares of
Stock, or cash, or a combination of Stock and cash either as a lump sum payment
or in annual installments, all as the Committee shall determine, with payment to
commence as soon as practicable after the end of the relevant Performance Period
or if later, at the end of any applicable Restriction Period.
          (i) Except as otherwise required by applicable law, no Performance
Share granted under the Plan shall be transferable other than on account of
death in accordance with the terms of the Plan.
          (j) Notwithstanding anything else contained in the Plan to the
contrary, unless the Committee otherwise determines at the time of grant, any
Award of Performance Shares, to an officer of the Company or a Subsidiary who is
subject to the reporting

12



--------------------------------------------------------------------------------



 



requirements of Section 16(a) of the Act, shall become vested, if at all, upon
the determination by the Committee that Performance Objectives established by
the Committee have been attained, in whole or in part, to the extent required to
ensure that such Award is deductible by the Company or such Subsidiary pursuant
to Section 162(m) of the Code. To the extent such Award is so intended to
qualify as performance-based compensation under Section 162(m), notwithstanding
anything else in the Plan to the contrary, the Committee shall not have any
discretionary power or authority to increase the amount payable with respect to
such Award after it has been granted, and shall be deemed not to have and may
not exercise with respect to such Award any authority or discretion afforded to
it under the Plan that would cause the Award to fail to so qualify.
7. Restricted Stock and Restricted Units
     (a) Except as provided in Section 9, Restricted Stock and Restricted Units
shall be subject to a Restriction Period specified by the Committee. The
Committee may provide for the lapse of a Restriction Period in installments
where deemed appropriate, and it may also require the achievement of
predetermined performance objectives in order for such Restriction Period to
lapse. Except as otherwise provided in the Plan or as specified by the
Committee, certificates for shares related to an Award of Restricted Stock or
Restricted Units shall be delivered to a Key Employee or Director as soon as
administratively practicable following the end of the applicable Restriction
Period.
     (b) Except when the Committee determines otherwise pursuant to
Section 7(d), if a Key Employee terminates employment with all Participating
Companies for any reason before the expiration of the Restriction Period, all
shares of Restricted Stock and all rights with respect to any Award of
Restricted Units still subject to restriction shall be forfeited by the Key
Employee and shall be reacquired by the Company.
     (c) Except as otherwise provided in this Section 7 or required by
applicable law, no shares of Restricted Stock received by a Key Employee or
Director and no rights conveyed by an Award of Restricted Units shall be sold,
exchanged, transferred, pledged, hypothecated or otherwise disposed of during
the Restriction Period.
     (d) In the event that a Key Employee’s employment terminates due to
(i) death, (ii) Total Disability, (iii) solely in the case of a Key Employee
with an original hire date with a Participating Company before January 1, 2002,
a voluntary termination of employment due to Retirement, or (iv) such other
circumstances, such as a substantial reduction in force or a divestiture or sale
of a business or unit, that the Committee finds that a waiver of the applicable
restrictions (or any portion thereof) would be in the best interests of the
Company, such Key Employee (or Beneficiary, in the event of death) shall be or
become vested in, or entitled to payment in respect of, Restricted Stock or
Restricted Units then held by such Key Employee to the extent determined by the
Committee as set forth in such Key Employee’s Award Documents and/or any
administrative rules or other terms and conditions adopted by the Committee from
time to time applicable to such Restricted Stock or Restricted Units granted to
such Key

13



--------------------------------------------------------------------------------



 



Employee. With respect to any Award of Restricted Units, unless otherwise
determined by the Committee, any amount payable to the Key Employee or his or
her Beneficiary in accordance with this Section 7(d) shall be paid promptly
following the end of the applicable Restriction Period determined without regard
to this paragraph.
     (e) Except as provided in Section 9, if a Director’s service on the Board
terminates for any reason, including without limitation termination due to
death, disability or retirement, prior to the lapse of any applicable
Restriction Period, such Director (or Beneficiary, in the event of death) shall
be or become vested in, or entitled to payment in respect of, such Award to the
extent determined by the Committee as set forth in such Director’s Award
Document and/or any administrative rules or other terms and conditions adopted
by the Committee from time to time applicable to such Award granted to such
Director.
     (f) The Committee may require, on such terms and conditions as it deems
appropriate or desirable, that the certificates for Stock delivered under the
Plan in respect of any grant of Restricted Stock may be held in custody by a
bank or other institution, or that the Company may itself hold such shares in
custody until the Restriction Period expires or until restrictions thereon
otherwise lapse, or later as provided in Section 14 hereof. The Committee may
require, as a condition of any Award of Restricted Stock that the Key Employee
or Director shall have delivered a stock power endorsed in blank relating to the
Restricted Stock. Notwithstanding any provision of the Plan to the contrary,
Restricted Stock may be evidenced on a book entry or electronic basis or
pursuant to other arrangements (including, without limitation, in an omnibus or
nominee account administered by a third party) until restrictions thereon
otherwise lapse, in lieu of issuing physical certificates to the Key Employee or
Director.
     (g) At the discretion of the Committee, the Restricted Unit account of a
Key Employee or Director may be credited with Dividend Equivalents during the
Restricted Period which shall be subject to the same terms and conditions (and
become payable and be paid) as the Restricted Units to which they relate. Unless
the Committee shall otherwise determine at or after grant, all Dividend
Equivalents payable in respect of Restricted Units shall be deemed reinvested in
that number of Restricted Units determined based on the Fair Market Value on the
date the corresponding dividend on the Stock is payable to stockholders.
     (h) Nothing in this Section 7 shall preclude a Key Employee or Director
from exchanging any shares of Restricted Stock subject to the restrictions
contained herein for any other shares of Stock that are similarly restricted.
     (i) Subject to Section 7(f) and Section 8, a stock certificate shall be
issued in the name of each Key Employee or Director awarded Restricted Stock
under the Plan. Such certificate shall be registered in the name of the Key
Employee or Director, and shall bear an appropriate legend reciting the terms,
conditions and restrictions, if any, applicable to such Award and shall be
subject to appropriate stop-transfer orders. Upon the lapse of the Restricted
Period with respect to Restricted Stock, such shares shall no

14



--------------------------------------------------------------------------------



 



longer be subject to the restrictions imposed under this Section 7 and the
Company shall issue or have issued new share certificates, or otherwise render
available the shares represented by the certificate, without the legend referred
to herein in exchange for those certificates previously issued. Upon the lapse
of the Restricted Period with respect to any Restricted Units, the Company shall
deliver (or otherwise render available) to the Key Employee or Director (or, if
applicable, his or her beneficiary or permitted assigns, one share of Stock for
each Restricted Unit as to which restrictions have lapsed (including any such
Restricted Units related to any Dividend Equivalents credited with respect to
such Restricted Units). The Committee may, in its sole discretion, elect to pay
cash or part cash and part Stock in lieu of delivering only Stock for Restricted
Units. If a cash payment is made in lieu of delivering Stock, the amount of such
cash payment for each share of Stock to which a Key Employee or Director is
entitled shall be equal to the Fair Market Value on the date on which the
Restricted Period lapsed with respect to the related Restricted Unit.
Notwithstanding the foregoing, the Committee may, to the extent possible without
adverse tax consequences to the Key Employee or Director, require or permit the
deferral of payment in respect of Restricted Units to a date or dates
(including, without limitation, the date the Key Employee’s employment or a
Director’s services on the Board terminates) subsequent to the date that the
Restriction Period lapses on such terms and conditions (including, without
limitation, the manner in which the amounts payable shall be deemed invested
during the period of deferral) as it shall determine from time to time.
     (j) Except for the restrictions set forth herein and unless otherwise
determined by the Committee, a Key Employee or Director shall have all the
rights of a shareholder with respect to shares of Restricted Stock, including
but not limited to, the right to vote and the right to receive dividends. A Key
Employee or Director shall not have any right, in respect of Restricted Units
awarded pursuant to the Plan, to vote on any matter submitted to the Company’s
stockholders until such time, if at all, as the shares of Stock attributable to
such Restricted Units have been issued.
     (k) In addition, the Committee may permit Key Employees and Directors or
any group of Key Employees and Directors to elect to receive Restricted Units in
exchange for or in lieu of other compensation (including salaries, annual
bonuses, annual retainer and meeting fees) that would otherwise have been
payable to such Key Employees and Directors in cash. The Committee shall
establish the terms and conditions of any such Restricted Units, including the
Restriction Period applicable thereto, and the date on which Stock shall be
issued in respect thereof. The Committee shall establish the terms and
conditions applicable to any election by a Key Employee or Director to receive
Restricted Units (including the time at which any such election shall be made).
     (l) Notwithstanding anything else contained in the Plan to the contrary,
the Committee may determine at the time of grant that any Award of Restricted
Stock or Restricted Units to a Key Employee or Director shall become vested, if
at all, only upon the determination by the Committee that Performance Objectives
established by the Committee have been attained, in whole or in part. In such
case, the Performance

15



--------------------------------------------------------------------------------



 



Objectives determined by the Committee may vary from Key Employee to Key
Employee, Director to Director and between groups of Key Employees and
Directors, and shall be established by the Committee and determined by applying
the standards (and selecting from the criteria) applicable to Performance Shares
under Section 6(d). If there shall occur significant events which the Committee
expects to have a substantial effect on the applicable Performance Objectives,
the Committee may revise such Performance Objectives. Unless the Committee
otherwise determines at the time of grant, any Award of Restricted Stock or
Restricted Units that is subject to performance-based vesting in accordance with
this Section 7(l), to an officer of the Company or a Subsidiary who is subject
to the reporting requirements of Section 16(a) of the Act, shall be subject to
the same requirements and restrictions as apply to a Performance Share Award
under Section 6(j).
8. Issuance of Stock
     (a) The Company shall not be required to issue or deliver any shares of
Stock prior to: (i) the listing of such shares on any stock exchange on which
the Stock may then be listed, (ii) the completion of any registration or
qualification of such shares under any federal or state law, or any ruling or
regulation of any government body which the Company shall, in its sole
discretion, determine to be necessary or advisable, and (iii) the satisfaction
of any tax withholding obligations as provided in Section 14 hereof.
     (b) All shares of Stock delivered under the Plan shall also be subject to
such stop-transfer orders and other restrictions as the Committee may deem
advisable under the rules, regulations, and other requirements of the Securities
and Exchange Commission, any stock exchange upon which the Stock is then listed
and any applicable federal or state securities laws, and the Committee may cause
a legend or legends to be placed on any such certificates to make appropriate
reference to such restrictions. In making such determination, the Committee may
rely upon an opinion of counsel for the Company.
     (c) Except to the extent such shares are subject to forfeiture during any
applicable Restriction Period, each Key Employee or Director who receives Stock
in settlement of or as part of an Award, shall have all of the rights of a
shareholder with respect to such shares, including the right to vote the shares
and receive dividends and other distributions. No Key Employee or Director
awarded an Option, a Right, a Restricted Unit or a Performance Share shall have
any right as a shareholder with respect to any shares of Stock covered by his or
her Option, Right, Restricted Unit or Performance Share prior to the date of
issuance to him or her of such shares.

16



--------------------------------------------------------------------------------



 



9. Change of Control
     (a) For purposes of this Plan, a Change of Control shall occur if:
          (i) a report on Schedule 13D shall be filed with the Securities and
Exchange Commission pursuant to Section 13(d) of the Act disclosing that any
Person, other than the Company or a subsidiary of the Company or any employee
benefit plan sponsored by the Company or a subsidiary of the Company is the
Beneficial Owner of twenty percent or more of the outstanding stock of the
Company entitled to vote in the election of directors of the Company;
          (ii) any Person other than the Company or a subsidiary of the Company
or any employee benefit plan sponsored by the Company or a subsidiary of the
Company shall purchase shares pursuant to a tender offer or exchange offer to
acquire any stock of the Company (or securities convertible into stock) for
cash, securities or any other consideration, provided that after consummation of
the offer, the Person in question is the Beneficial Owner of fifteen percent or
more of the outstanding stock of the Company entitled to vote in the election of
directors of the Company (calculated as provided in paragraph (d) of Rule 13d-3
under the Act in the case of rights to acquire stock);
          (iii) any merger, consolidation, recapitalization or reorganization of
the Company approved by the stockholders of the Company shall be consummated,
other than any such transaction immediately following which the persons who were
the Beneficial Owners of the outstanding securities of the Company entitled to
vote in the election of directors of the Company immediately prior to such
transaction are the Beneficial Owners of at least 55% of the total voting power
represented by the securities of the entity surviving such transaction entitled
to vote in the election of directors of such entity (or the ultimate parent of
such entity) in substantially the same relative proportions as their ownership
of the securities of the Company entitled to vote in the election of directors
of the Company immediately prior to such transaction; provided that, such
continuity of ownership (and preservation of relative voting power) shall be
deemed to be satisfied if the failure to meet such threshold (or to preserve
such relative voting power) is due solely to the acquisition of voting
securities by an employee benefit plan of the Company, such surviving entity or
any subsidiary of such surviving entity;
          (iv) any sale, lease, exchange or other transfer (in one transaction
or a series of related transactions) of all or substantially all the assets of
the Company approved by the stockholders of the Company shall be consummated; or
          (v) within any 24 month period, the persons who were directors of the
Company immediately before the beginning of such period (the “Incumbent
Directors”) shall cease (for any reason other than death) to constitute at least
a majority of the Board or the board of directors of any successor to the
Company, provided that any director who was not a director at the beginning of
such period shall be deemed to be an Incumbent Director if such director (A) was
elected to the Board by, or on the recommendation of or

17



--------------------------------------------------------------------------------



 




with the approval of, at least two-thirds of the directors who then qualified as
Incumbent Directors either actually or by prior operation of this clause (v),
and (B) was not designated by a Person who has entered into an agreement with
the Company to effect a transaction described in Section 9(a)(iii) or
Section 9(a)(iv) of the Plan.
     (b) For purposes of this Plan, a Potential Change of Control shall occur
if:
          (i) A Person shall commence a tender offer, which if successfully
consummated, would result in such Person being the Beneficial Owner of at least
15% of the stock of the Company entitled to vote in the election of directors of
the Company;
          (ii) The Company enters into an agreement, the consummation of which
would constitute a Change of Control;
          (iii) Solicitation of proxies for the election of directors of the
Company by anyone other than the Company, which, if such directors were elected,
would result in the occurrence of a Change of Control as described in
Section 9(a)(v); or
          (iv) Any other event shall occur which is deemed to be a Potential
Change of Control by the Board, the Committee, or any other appropriate
committee of the Board in its sole discretion.
     (c) Notwithstanding any provision in this Plan to the contrary, upon the
occurrence of a Change of Control:
          (i) Each Option and Right outstanding on the date such Change of
Control occurs, and which is not then fully vested and exercisable, shall
immediately vest and become exercisable to the full extent of the original grant
for the remainder of its term.
          (ii) The surviving or resulting corporation may, in its discretion,
provide for the assumption or replacement of each outstanding Option and Right
granted under the Plan on terms which are no less favorable to the optionee than
those applicable to the Options and Rights immediately prior to the Change of
Control.
          (iii) The restrictions applicable to shares of Restricted Stock or to
Restricted Units held by Key Employees pursuant to Section 7 shall lapse upon
the occurrence of a Change of Control, and such Key Employees shall receive
immediately unrestricted certificates for all of such shares.
          (iv) If a Change of Control occurs during the course of a Performance
Period or any Restriction Period applicable to an Award of Performance Shares
pursuant to Section 6, then a Key Employee shall be deemed to have satisfied the
Performance Objectives and to have completed any applicable Restriction Period
effective on the date of such occurrence.

18



--------------------------------------------------------------------------------



 



          (v) Notwithstanding any provision in this Plan to the contrary, in the
event of a Change of Control the Committee may, in its discretion, provide any
of the following either absolutely or subject to the election of such Key
Employees:
a. Each Option and Right shall be surrendered or exercised for an immediate lump
sum cash amount equal to the excess of the Formula Price over the exercise
price;
b. Each Restricted Stock, Restricted Unit and Award of Performance Shares shall
be exchanged for an immediate lump sum cash amount equal to the number of
outstanding units or shares awarded to such Key Employee multiplied by the
Formula Price.
     (d) Notwithstanding any provision in this Plan to the contrary, in the
event of a Change of Control as described in Section 9(a)(iii) or
Section 9(a)(iv) of the Plan, in the case of an awardee whose employment or
service involuntarily terminates on or after the date of a shareholder approval
described in either of such Sections but before the date of a consummation
described in either of such Sections, the date of termination of such an
awardee’s employment or service shall be deemed for purposes of the Plan to be
the day following the date of the applicable consummation.
10. Beneficiary
     (a) Each Key Employee, Director and/or his or her Transferee may file with
the Company a written designation of one or more persons as the Beneficiary who
shall be entitled to receive the Award, if any, payable under the Plan upon his
or her death. A Key Employee, Director or Transferee may from time to time
revoke or change his or her Beneficiary designation without the consent of any
prior Beneficiary by filing a new designation with the Company. The last such
designation received by the Company shall be controlling; provided, however,
that no designation, or change or revocation thereof, shall be effective unless
received by the Company prior to the Key Employee’s, Director’s or Transferee’s
death, as the case may be, and in no event shall it be effective as of a date
prior to such receipt.
     (b) If no such Beneficiary designation is in effect at the time of death of
a Key Employee, Director or Transferee, as the case may be, or if no designated
Beneficiary survives the Key Employee, Director or Transferee or if such
designation conflicts with applicable law, the estate of the Key Employee,
Director or Transferee, as the case may be, shall be entitled to receive the
Award, if any, payable under the Plan upon his or her death. If the Committee is
in doubt as to the right of any person to receive such Award, the Company may
retain such Award, without liability for any interest thereon, until the
Committee determines the rights thereto, or the Company may pay such Award into
any court of appropriate jurisdiction and such payment shall be a complete
discharge of the liability of the Company therefore.

19



--------------------------------------------------------------------------------



 



11. Administration of the Plan
     (a) All decisions, determinations or actions of the Committee made or taken
pursuant to grants of authority under the Plan shall be made or taken in the
sole discretion of the Committee and shall be final, conclusive and binding on
all persons for all purposes.
     (b) The Committee shall have full power, discretion and authority to
interpret, construe and administer the Plan and any part thereof, and its
interpretations and constructions thereof and actions taken thereunder shall be,
except as otherwise determined by the Board, final, conclusive and binding on
all persons for all purposes. Except to the extent otherwise expressly provided
in the Plan, any action, authority or power reserved to the Committee shall be
within the Committee’s sole and absolute discretion.
     (c) The Committee’s decisions and determinations under the Plan need not be
uniform and may be made selectively among Key Employees and Directors, whether
or not such Key Employees and Directors are similarly situated.
     (d) The Committee may, in its sole discretion, delegate such of its powers
as it deems appropriate to the Company’s Executive Vice President, Human
Resources (or other person holding a similar position) or the Company’s Chief
Executive Officer, except that Awards to executive officers shall be made, and
matters related thereto shall be determined, solely by the Committee or the
Board or any other appropriate committee of the Board.
12. Amendment, Extension or Termination
   The Board or the Committee may, at any time, amend or modify the Plan and,
specifically, may make such modifications to the Plan as it deems necessary to
avoid the application of Section 162(m) of the Code and the Treasury regulations
issued thereunder. However: (i) with respect only to Incentive Stock Options, no
amendment shall, without approval by a majority of the Company’s stockholders,
(A) alter the group of persons eligible to participate in the Plan, or
(B) except as provided in Section 13 increase the maximum number of shares of
Stock which are available for Awards under the Plan; or, (ii) with respect to
all Options and Rights, allow the Committee to reprice the Options or Rights.
The Board may suspend or terminate the Plan at any time without the consent of
any person. Notwithstanding anything in this Plan to the contrary, the Plan
shall not be amended, modified, suspended or terminated during the period in
which a Change of Control is threatened. For purposes of the preceding sentence,
a Change of Control shall be deemed to be threatened for the period beginning on
the date of any Potential Change of Control, and ending upon the earlier of:
(I) the second anniversary of the date of such Potential Change of Control,
(II) the date a Change of Control occurs, or (III) the date the Board or the
Committee determines in good faith that a Change of Control is no longer
threatened. Further, notwithstanding anything in this Plan to the

20



--------------------------------------------------------------------------------



 



contrary, no amendment, modification, suspension or termination following a
Change of Control shall adversely impair or reduce the rights of any person with
respect to a prior Award without the consent of such person. Notwithstanding any
other provision of the Plan to the contrary, the Board or the Committee may
amend the Plan or an Award Document to take effect retroactively or otherwise,
as deemed necessary or advisable for the purpose of conforming the Plan or an
Award Document to any present or future law relating to plans of this or similar
nature (including, but not limited to, Code Section 409A) and the administrative
regulations and rulings promulgated thereunder.
13. Adjustments in Event of Change in Common Stock
     In the event of any reorganization, merger, recapitalization,
consolidation, liquidation, stock dividend, stock split, reclassification,
combination of shares, rights offering, split-up or extraordinary dividend
(including a spin-off) or divestiture, or any other change in the corporate
structure or shares, the Committee may make such adjustment in the Stock subject
to Awards, including Stock subject to purchase by an Option or issuable in
respect of Restricted Units, or the terms, conditions or restrictions on Stock
or Awards, including the price payable upon the exercise of such Option and the
number of shares subject to Restricted Stock or Restricted Unit Awards, as the
Committee deems equitable.
14. Miscellaneous
     (a) If a Change of Control has not occurred and if the Committee determines
that a Key Employee has taken action inimical to the best interests of any
Participating Company, the Committee may, in its sole discretion, terminate in
whole or in part such portion of any Option or Right as has not yet become
exercisable at the time of termination, terminate any Performance Share Award
for which the Performance Period or any applicable Restriction Period has not
been completed or terminate any Award of Restricted Stock or Restricted Units
for which the Restriction Period has not lapsed.
     (b) Except as provided in Section 9, nothing in this Plan or any Award
granted hereunder shall confer upon any employee any right to continue in the
employ of any Participating Company or interfere in any way with the right of
any Participating Company to terminate his or her employment at any time. No
Award payable under the Plan shall be deemed salary or compensation for the
purpose of computing benefits under any employee benefit plan or other
arrangement of any Participating Company for the benefit of its employees unless
the Company shall determine otherwise. No Key Employee shall have any claim to
an Award until it is actually granted under the Plan. To the extent that any
person acquires a right to receive payments from the Company under this Plan,
such right shall be no greater than the right of an unsecured general creditor
of the Company. All payments to be made hereunder shall be paid from the general
funds of the Company and no special or separate fund shall be established and no
segregation of assets shall be made to assure payment of such amounts except as
provided in Section

21



--------------------------------------------------------------------------------



 



7(e) with respect to Restricted Stock.
     (c) The Committee shall have the right to make such provisions as deemed
appropriate in its sole discretion to satisfy any obligation of the Company to
withhold federal, state or local income or other taxes incurred by reason of the
operation of the Plan or an Award under the Plan, including but not limited to
at any time: (i) requiring a Key Employee to submit payment to the Company for
such taxes before making settlement of any Award of Stock or other amount due
under the Plan, (ii) withholding such taxes from wages or other amounts due to
the Key Employee before making settlement of any Award of Stock or other amount
due under the Plan, (iii) making settlement of any Award of Stock or other
amount due under the Plan to a Key Employee part in Stock and part in cash to
facilitate satisfaction of such withholding obligations, or (iv) receiving Stock
already owned by, or withholding Stock otherwise due to, the Key Employee in an
amount determined necessary to satisfy such withholding obligations; provided,
however, that, notwithstanding any language herein to the contrary, any Key
Employee who is an executive officer of the Company (within the meaning of
Section 16 of the Act) shall have the right to satisfy his or her obligations to
the Company pursuant to this Section 14(c) by instructing the Company not to
deliver to the Key Employee Stock otherwise deliverable to the Key Employee in
an amount sufficient to satisfy such obligations to the Company.
     (d) The Committee may permit deferrals of compensation pursuant to the Plan
or any subplan hereof which meet the requirements of Code Section 409A and the
regulations thereunder. Additionally, to the extent any Award is subject to Code
Section 409A, notwithstanding any provision herein to the contrary, the Plan
does not permit the acceleration of the time or schedule of any distribution
related to such Award, except as permitted by Code Section 409A and the
regulations and rulings promulgated thereunder.
     (e) The Plan and the grant of Awards shall be subject to all applicable
federal and state laws, rules, and regulations and to such approvals by any
government or regulatory agency as may be required. The Plan and each Award
Document shall be governed by the laws of the State of Delaware, excluding any
conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of the Plan to the substantive law of another
jurisdiction. Unless otherwise provided in the Award Document, recipients of an
Award under the Plan are deemed to submit to the exclusive jurisdiction and
venue of the federal or state courts of Connecticut to resolve any and all
issues that may arise out of or relate to the Plan or any related Award
Document.
     (f) The terms of the Plan shall be binding upon the Company and its
successors and assigns.
     (g) Captions preceding the sections hereof are inserted solely as a matter
of convenience and in no way define or limit the scope or intent of any
provision hereof.

22



--------------------------------------------------------------------------------



 



15. Effective Date, Term of Plan and Shareholder Approval
     The effective date of the Plan shall be May 18, 2005. No Award shall be
granted under this Plan after the Plan’s termination date. The Plan’s
termination date shall be the earlier of: (a) May 18, 2015, or (b) the date on
which the Maximum Limit (as defined in Section 3 of the Plan) is reached;
provided, however, that the Plan will continue in effect for existing Awards as
long as any such Award is outstanding.

23